 SWIFT CLEANERS, INC.597Swift Cleaners,Inc.,B.Gross and B. Gross Men'sWear,Inc.andLaundry,Dry Cleaning & DyeHouse Workers International Union,Local 10. CaseAO-133June25, 1971ADVISORY OPINIONThis is a petition filed on April 21, 1971, by SwiftCleaners, Inc., B. Gross, and B. Gross Men's Wear,Inc., herein referred to individually by their respectivenames and collectively referred to as the Employer, foran Advisory Opinion in conformity with Section 102.98and 102.99 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, to deter-mine whether the Board would assert jurisdiction overthe Employer.In pertinent part, the petition alleges as follows:1.There is presently pending before the Pennsyl-vania Labor Relations Board a petition for investiga-tion and certification or representatives, Case R-34645-E. filed by the Laundry, Dry Cleaning & DyeHouse Workers International Union, Local 10, hereincalled the Union, seeking an election among employeesemployed by Swift Cleaners, Inc., at its laundry anddrycleaning establishments located at Village Green,Crum Lynne, and Chester, Pennsylvania.2.By its petition, the Employer asserts that SwiftCleaners, Inc., B. Gross, a Gross family partnership,and B. Gross Men's Wear, Inc., are retail enterprisesengaged in the operation of laundry and drycleaningestablishments and the operation of a men's wear andclothing store. The Employer alleges,inter alia,thatthe three concerns are commonly owned, operated, andcontrolled by the immediate members of the Grossfamily, who maintain centralized control of labor rela-tions. Accordingly, it contends that the three concernsconstitute a single integrated enterprise for the purposeof the Board's exercise of jurisdiction. Further, the Em-ployer asserts that the combined annual gross volumeof business of Swift Cleaners, Inc.,, B. Gross, and B.Gross Men's Wear, Inc., exceeds the Board's currentstandard for the assertion of jurisdiction over retailenterprises.More specifically, the ' Employer allegesthat during the calendar year 1970, total gross sales forSwift Cleaners, Inc., were approximately $293,000; forB.Gross approximately $305,000; and for B. GrossMen's Wear, Inc., approximately $447,000, making acombined total of over $1 million.3.The Employer further alleges that during the cal-endar year 1970, Swift Cleaners, Inc., B. Gross, and B.Gross Men's Wear, Inc., purchased goods and servicesdirectly from companies outside the State of Pennsyl-vania in the approximate amounts of $6,113, $10,881,and $141,035, respectively, totaling over $150,000; andmade purchases from companies within the State ofPennsylvania of goods that originated outside the Statein approximate amounts of $34,819, $25,777, and$110,375, respectively, totaling over $170,000.4.The Pennsylvania Labor Relations Board hasmade no findings with respect to the aforesaid com-merce data.5.There is no representation or unfair labor practiceproceeding involving the same labor dispute pendingbefore the Board.6.Although served with a copy of the petition, noresponse as provided for in the Board's Rules andRegulations has been filed by any of the parties.On the basis of the above, the Board is of the opinionthat:1.The Employer consists of three separate businessventures which are retail enterprises and which, it isreasonable to assume for purposes of this AdvisoryOpinion, constitute a single integrated enterprise forthe purpose of the Board's exercise of jurisdiction.'2.The Board's current standard for the assertion ofjurisdiction over retail concerns which fall within itsstatutory jurisdiction is aminimum gross annualvolume of business of $500,000.Carolina Supplies andCement Co.,122 NLRB 88, 89. The substantial annualout-of-state purchases constituting inflow to the Em-ployer brings its operations within the Board's statu-tory jurisdiction,while its combined annual grossvolume of sales in excess of $500,000 satisfies the dollarvolume test of the Board's standard for the assertion ofjurisdiction over retail enterprises.Accordingly, the parties are advised under Section102.103 of the Board's Rules and Regulations, Series 8,as amended, that on the allegations submitted herein,the Board would assert jurisdiction over the Em-ployer's operations with respect to disputes cognizableunder Sections 8, 9, and 10 of the Act.'The Family Laundry, Inc., et aL,121 NLRB 1619.